Name: 2005/901/EC: Council Decision of 12 December 2005 appointing a Belgian member to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2006-06-29; 2005-12-15

 15.12.2005 EN Official Journal of the European Union L 328/59 COUNCIL DECISION of 12 December 2005 appointing a Belgian member to the Committee of the Regions (2005/901/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Belgian Government, Whereas: (1) On 22 January 2002 the Council adopted Decision 2002/60/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2002 to 25 January 2006 (1). (2) The seat of a member of the Committee of the Regions has become vacant following the expiry of the mandate of the Ministre-PrÃ ©sident du gouvernement wallon, Mr Jean-Claude VAN CAUWENBERGHE, member, HAS DECIDED AS FOLLOWS: Article 1 Mr Jean-Claude VAN CAUWENBERGHE, Membre du Parlement wallon, is hereby appointed a member of the Committee of the Regions for the remainder of the term of office, which ends on 25 January 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 12 December 2005. For the Council The President J. STRAW (1) OJ L 24, 26.1.2002, p. 38.